Dear Mr. Cobb:
We received your request for an opinion regarding the use of Franklin Parish Sheriff Department funds to upgrade a road owned by the Franklin Parish Police Jury.  Your request indicates that this is a one mile gravel road which ends at the gate of the Franklin Parish Detention Center.
Because your request questions the use of public funds, it must be addressed in light of Article 7, Section 14 of the Louisiana Constitution, which prohibits the donation of funds, credit, property, or things of value of the state or any of its political subdivisions to or for any person, association, or corporation. Our Jurisprudence indicates that Article 7, Section 14 is violated whenever the state or one of its political subdivisions seeks to give up something of value when it is under no obligation to do so.  City of Port Allen v. Louisiana MunicipalRisk Agency, 439 So.2d 399 (La. 1983).
Article 7, Section 14 (C) authorizes the state and its political subdivision to enter into cooperative endeavors for a public purpose with other governmental agencies, public or private corporations, or individuals.  A constitutionally sound cooperative endeavor must meet a three-prong test: first, there must be a legal obligation to expend the funds; second, the expenditure must be for a public purpose; and third, the expenditure must create a public benefit that is proportionate to its cost.
Article 5, Section 27 of the Louisiana Constitution of 1974 provides that the Sheriff is the chief law enforcement officer of the parish. La. R.S. 33:1435 further provides that each Sheriff shall be keeper of the public jail of his parish.  La. R.S. 33:1422 D also provides that the Sheriff may purchase and equip such real property as is necessary to provide an adequate and safe jail.  Thus, the Sheriff of Franklin Parish, as the chief law enforcement officer of the parish, is vested with broad authority to maintain and/or administer the public jail of his parish. The expenditure clearly serves a public purpose since the road is used to enter and exit the parish jail.  Further, because this road is primarily used for the jail, the Franklin Parish Sheriff's Department could share the majority, if not all, of the costs because it will benefit the most from such an endeavor.  Thus, the costs would be proportionate to the benefit.
In sum, it is our opinion that the Franklin Parish Sheriff's Department may enter into a cooperative endeavor with the Franklin Parish Police Jury to improve a road that is owned by the police jury and is used for travel to and from the parish jail.
We trust this adequately responds to your request.  If you need additional information or have any questions whatsoever, please do not hesitate to contact our office.
Very truly yours,
                            RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: ____________________________ TINA VICARI GRANT ASSISTANT ATTORNEY GENERAL
RPI/TVG/crt